 Case: 1:20-cr-00054-SRC Doc. #: 51 Filed: 09/09/20 Page: 1 of 1 PageID #: 274


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
        Plaintiff(s),                          )
                                               )
        vs.                                    )       Case No. 1:20-cr-00054-SRC
                                               )
 ALFRED DAVID BUFORD, III,                     )
                                               )
        Defendant(s).                          )

                                               Order

       This matter is before the Court on Defendant Alfred David Buford, III’s Motion to

Suppress Physical Evidence [Doc. 28]. Pursuant to 28 U.S.C. § 636(b), the Court referred the

Motion to United States Magistrate Judge Shirley Padmore Mensah. Judge Mensah held an

evidentiary hearing on June 24, 2020. Doc. 37. In July 2020, both parties submitted post-

hearing briefs. Id. On August 19, 2020, Judge Mensah issued a Report and Recommendation

recommending that the Court deny Buford’s Motion. Doc. 49. Buford has not filed objections

to the Report and Recommendation, and the time to do so has passed. After careful

consideration, and in light of Buford’s failure to file objections, the Court adopts and sustains the

thorough reasoning set forth in support of Judge Mensah’s Report and Recommendation.

       Accordingly,

       The Court sustains, adopts, and incorporates Judge Mensah’s Report and

Recommendation [Doc. 49], denies Defendant Alfred David Buford, III’s Motion to Suppress

Physical Evidence [Doc. 28], and sets a jury trial on Monday, October 19, 2020 at 9:00 a.m. in

Courtroom 4A.

       So Ordered this 9th day of September.


                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE

                                                   1
